People v Rance (2014 NY Slip Op 08356)





People v Rance


2014 NY Slip Op 08356


Decided on November 26, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 26, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

PETER B. SKELOS, J.P.
THOMAS A. DICKERSON
CHERYL E. CHAMBERS
SANDRA L. SGROI, JJ.


2012-07652
 (Ind. No. 7853/11)

[*1]The People of the State of New York, respondent, 
vPatrick Rance, appellant.


Lynn W. L. Fahey, New York, N.Y. (David P. Greenberg of counsel), for appellant.
Kenneth P. Thompson, District Attorney, Brooklyn, N.Y. (Leonard Joblove and Sholom J. Twersky of counsel; Jason Kosek on the brief), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (Foley J.), rendered July 11, 2012, as amended on July 17, 2012, convicting him of attempted criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment, as amended, is affirmed.
Contrary to the defendant's contention, he knowingly, voluntarily, and intelligently waived his right to appeal (see People v Lopez, 6 NY3d 248; People v Corbin, 121 AD3d 803; People v Bennett, 102 AD3d 881). Accordingly, the defendant's valid waiver of his right to appeal precludes appellate review of his contention that the hearing court erred in denying suppression (see People v Kemp, 94 NY2d 831, 833; People v Corbin, 121 AD3d 803).
SKELOS, J.P., DICKERSON, CHAMBERS and SGROI, JJ., concur.
ENTER: 	 Aprilanne Agostino
Clerk of the Court